BRETT, Judge.
The plaintiff in error, Raymond Rod-riques, hereinafter referred to as defendant, was charged in.the district court of Tulsa County with the crime of knowingly receiving stolen property, after former conviction of a felony, such property consisting of one Bell Telephone Company credit card, and one Hertz Rent-A-Car credit card that had prior to July 24, 1963 been stolen from one John Cullinan, the owner thereof.
The appeal herein was filed in this court on June 25, 1964, and defendant’s brief was due to be filed on or before thirty days thereafter. Two extensions, of thirty days each, were granted this defendant within which to file brief, and the last extension granted expired on September 25, 1964. No briefs have been filed, and no further extension requested.
From the record before us, we find that when this case was called for trial, on February 26, 1964, the defendant through his attorney, waived jury trial, and stipulated that the evidence presented in the trial of case No. 20181, that day tried in the district court of Tulsa County (this being case No. 20182), should be considered by the court in determining the guilt or innocence of the defendant in this case. The following transpired in the district court of Tulsa County:
“The Court: I note in the county attorney’s file here that there is a plea in bar and motion to dismiss filed on behalf of the defendant, and at this *506time I’ll inquire, Mr. Parks [attorney for defendant], if you desire to present argument or authorities in support of your plea?
"Mr. Parks: No, sir, I do not.
"The Court: The plea in bar and motion to dismiss will be overruled.
“Mr. Parks: Exception.
“The Court: Exception allowed. Very well, are you now ready for trial ?
“Mr. Parks: Yes, sir, and in accordance with conferences had with this court and the office of the county attorney, the proper stipulation may be entered into whereby the evidence adduced on behalf of the state and on behalf of the defendant, in case No. 20181 may be considered by this court in the instant case, No. 20182; and the defendant would further stipulate that he has no further evidence to offer in his own defense.
“The Court: Does the State have any additional evidence?
“Mr. Fallis [assistant county attorney] : The State offers no additional evidence.
* * * * *: *
“The Court: Having heard the evidence in the 'uttering a forged instrument’ case, in which stolen credit cards were used, which is the offense of knowingly receiving stolen property, the court will find the defendant, Raymond Rodriques, guilty of the crime of knowingly receiving stolen property, on the evidence that has been stipulated to in the record, and heard by the court.”
Defendant was thereupon sentenced to serve not less than one, and not more than three years in the state penitentiary, the sentence to run concurrently with the sentence in case No. 20181 (case No. A-13545, in this court, 406 P.2d 506).
Finding no prejudicial error herein, the judgment and sentence of the district court of Tulsa County is affirmed.
BUSSEY, P. J., and NIX, J., concur.